ON REHEARING.
The motion for a rehearing points out that in the opinion a quotation from the case of Wilkins v. Gibson, 113 Ga. 31 (supra), was incorrect. The inaccuracy arose from an inadvertent quotation of a portion of a sentence only, which gave directly the opposite rule from that stated in the sentence as a whole. The mistake is regrettable. In the opinion the sentence as a whole has been substituted for the portion as it originally appeared. Other grounds of the motion for a rehearing constitute merely a reargument of the case, particularly stressing some of the assignments of error. After a second consideration of the record we are unable to find any error. Accordingly the- judgment is adhered to.